           Case 2:20-cv-01331-KJD-NJK Document 10 Filed 10/05/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10
     SHANTEL MCCOY,
11                                                            Case No.: 2:20-cv-01331-KJD-NJK
             Plaintiff(s),
12                                                                          ORDER
     v.
13                                                                       [Docket No. 9]
     CLARK COUNTY,
14
             Defendant(s).
15
16          Pending before the Court is the parties’ joint proposed discovery plan. Docket No. 9. The
17 presumptively reasonable discovery period is 180 days. Local Rule 26-1(b)(1).
18          The parties’ joint proposed discovery plan suffers from several deficiencies. 1 First, it is
19 unclear what discovery period the parties request. The parties initially propose “a discovery period
20 of approximately nine months[,]” but later propose a discovery period of one year. Docket No. 9
21 at 1, 4. In addition, the parties’ justification for special scheduling vaguely states that they request
22 more time than is presumptively reasonable “due to the challenges related to COVID-19 and the
23 holiday season.” Id. at 1. The Court is sympathetic to the challenges of practicing law in the
24 current environment. When a specific showing has been made that presumptively reasonable
25 deadlines cannot be met in a particular case (e.g., because out-of-state depositions cannot move
26 forward with travel or other restrictions), the Court has found good cause for extension. Here,
27
            1
              As a threshold matter, the proposed discovery plan is untimely. The parties were required
28 to file a joint proposed discovery plan no later than September 7, 2020. See Local Rule 26-1(a).

                                                      1
          Case 2:20-cv-01331-KJD-NJK Document 10 Filed 10/05/20 Page 2 of 2




 1 however, the parties fail to make a specific showing as to why the presumptively reasonable
 2 discovery period of 180 days should not apply. Finally, the parties incorrectly calculate the
 3 proposed deadlines. See id. at 4.
 4         Accordingly, the joint proposed discovery plan is DENIED without prejudice. Docket No.
 5 9. An amended discovery plan must be filed by October 9, 2020. To the extent special scheduling
 6 review is sought therein, a specific showing must be made as to why the presumptively reasonable
 7 deadlines should not apply, based on the particular circumstances of this case, and why the dates
 8 requested are reasonable. Otherwise, the parties must include the default deadlines, properly
 9 measured from July 24, 2020. See Local Rule 26-1(b)(1).
10         IT IS SO ORDERED.
11         Dated: October 5, 2020
12                                                            ______________________________
                                                              Nancy J. Koppe
13                                                            United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
